                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                   Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       PLEASE TAKE NOTICE that Defendant City of Milwaukee, represented by City

Attorney Grant F. Langley, by Assistant City Attorney Robin Pederson, hereby moves the Court

for an order granting the City summary judgment, dismissing the claims of Plaintiff Shannon

Lewandowski. This motion is made pursuant to Fed. R. Civ. P. 56 and Civil L. R. 7, and is

brought upon the grounds that there is no genuine issue of material fact that would support

Lewandowski’s claims and they should therefore be dismissed as a matter of law.

       This motion is made upon the pleadings and proceedings on file herein, the

accompanying memorandum of law, proposed statement of material facts, declarations, and

exhibits in support of the motion for summary judgment.

       Dated and signed at Milwaukee, Wisconsin 22 day of April, 2018.

                                                    GRANT F. LANGLEY
                                                    City Attorney

                                                    s/ ROBIN A. PEDERSON
                                                    Assistant City Attorney
                                                    State Bar No. 01045759
                                                    Attorneys for Defendant
                                                    Milwaukee City Attorney’s Office



         Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 2 Document 76
                                          800 City Hall
                                          200 East Wells Street
                                          Milwaukee, WI 53202
                                          Telephone: (414) 286-2601
                                          Fax: (414) 286-8550
                                          Email: rpederson@milwaukee.gov
1032-2016-1768:245902




         Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 2 Document 76
